Title: To James Madison from Samuel Thurber, 27 July 1812
From: Thurber, Samuel
To: Madison, James


Hond. Sir,
Providence R I 27th. July 1812.
Feeling zealous to support the Constitution of our Country, and being ready with Three Sons, who I have instructed to be always ready to do evry thing in their power agreable to Law in defence of it, as are a few, say from 80 to 100 others in this town, A part of whom have undertaken to build one Vessel, and to repair an other for the purpose of Privateers. We are threatned with distruction if we persew it. As the threats did not deter, they began to execute. On Monday night last week, the smallest of the two, the one repairing, being calculated for onley twenty men with Swivels &c was taken away, scutled and sunk. She however is up again, and under a guard repaired and sent down the river last eavening. The circumstance I think was a fortunate one, as it will lead us to guard the other which is of much greater magnitude. The same Villens who sunk, or encouraged the sinking the one, would Burn, Sink or destroy the other and the Constitution of the United States with it if they could.
As such conduct seems to meet with encouragement, commotions are great and the opposition to government such, that I very much apprehend, the fitting our privateers will be the cause of very serious troubles with some. If the day of vengence must come, let it come in my day, if it is to fall on me, let it fall while in the defence of my Country, in order that you may have a further and a more full idea of the subject I refer you to the enclosed Gazette, particularly to Osgoods remonstrance, Which for the want of health (as is said) in Wm. Edds, one of the popular preachers in this town, or the want of ingenuity to form something worse, he red in his Pulpit on Thursday last a day appointed by our State as a day of Fasting &c. I am told that an other popurlar preacher in this town, a Paddey by the name of Wilson gave a treat to a large audeance, it was pleasant food to most of them, it being (if possible) more rebellious and much more sevear then the other.
If Sir, our Government hath not energy enough to check such Hellish Monsters, the credulas people of New England, will from an idea of gitting to HEAVEN through their means, go on as directed to oppose Government in evry shape and in evry thing. I Sir, Wish you to think of those things, then apply such remedy as in your Wisdom is concluded to be most consistant with the general good. With Evry Sentement of Respect. Sir. your Very Humbe. Sarvt.
Saml. Thurber
NB. It is from an idea of duty that I am under to my Government that I make this communication.
S T.
